Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 11-12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wagner (WO-2019112647-A1).
Regarding claims 1, 11 and 14-15, Wagner discloses a localization system for determining a geographic location of a movable object (tag device 406 in Fig. 4A), the system comprising: 
a plurality of anchors (anchors 402/404, Fig. 1), wherein each anchor is configured to receive a broadcasted message through an ultra-wideband communication channel (Ultra Wideband (UWB) communication, paragraph 0025); 
a processing unit (processing circuitry 706, Fig. 7) configured to determine the geographic location based on differences between the times of arrival of the broadcasted message (ranging messages, paragraph 0025)(message 408 broadcast transmitted from tag device received by anchors 402/404, Fig. 4A)(anchor device is a receiver of the broadcast messages) at the respective anchors, on relative positions of the anchors and on a predetermined orientation of the movable object (anchors with known locations provides relative position and orientation 
Regarding claims 2, 16, Wagner discloses wherein the processing unit is configured to determine said differences by selecting one of said anchors as a reference anchor and calculating the differences between the time of arrival of the broadcasted message at the reference anchor and the times of arrival of the broadcasted message at the other anchors (TDOA information may be exchanged by anchor devices to aggregate the information and allow an anchor device to perform TDOA calculations, paragraph 0024)(when an anchor device is performing the calculation, it is the reference anchor).
Regarding claims 3, 17, Wagner discloses wherein the times of arrival are based on timestamps which are indicative of a reception time of a predefined marker in the broadcasted message (Fig. 4A and 4B)(the times of departure and arrival are used to calculate position).
Regarding claims 5, 19, Wagner discloses wherein the plurality of anchors includes three or more anchors (three anchor devices may determine three TDOAs between them, which may be used to determine tag device location, paragraph 0044).
Regarding claim 7, Wagner discloses wherein the broadcasted message includes encrypted content, said encrypted content having been encrypted with a private key, and wherein the processing unit is configured to decrypt the encrypted content using a corresponding public key (Fig. 8, to perform any one or more of the methodologies discussed herein, such as cloud computing, software as a service (SaaS), or other computer cluster configurations, paragraph 0105)(a cloud or server commutation service requires subscription which uses encryption and private key).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (WO-2019112647-A1) as applied to claim1 and 14 above, and further in view of Li (CN-106199511-B).
Regarding claims 4, 13and 18, Wagner discloses use of UWB signal in an indoor positioning system (paragraph 0026) but does not specifically disclose use of inertial measurement unit on a movable object1.
However, Li teaches using inertial unit with UWB to improve accuracy of position (using the inertial navigation module adjusted in small scale positioning coordinate, can improve the locating precision of the whole, claim 1), plus it is known in the art using inertial unit in indoor/outdoor positioning for precision, it would have been obvious to further include inertial measurement unit for reasons above.


Allowable Subject Matter
Claims 6, 8-10, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov